NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RICHARD GRANVILLE HYLTON,                        No. 12-57267

               Plaintiff - Appellant,            D.C. No. 3:11-cv-01039-GPC-
                                                 WMC
  v.

ANYTIME TOWING; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Richard Granville Hylton appeals pro se from the district court’s summary

judgment in his action alleging federal and state law claims arising out of the

impounding of his vehicle for expired registration tags. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Gorman v. Wolpoff & Abramson, LLP, 584
F.3d 1147, 1153 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Hylton’s unlawful

search and seizure claims because Hylton failed to raise a genuine dispute of

material fact as to whether the impounding of his car and resulting inventory

search were unreasonable. See Cal. Veh. Code § 4000(a)(1) (a person shall not

drive a vehicle unless it is registered); Cal. Veh. Code § 22651(o)(1)(A) (an officer

may remove a vehicle whose registration expired more than six months before);

Colorado v. Bertine, 479 U.S. 367, 371 (1987) (explaining that inventory searches

are a “well-defined exception to the warrant requirement of the Fourth

Amendment”); Miranda v. City of Cornelius, 429 F.3d 858, 865 (9th Cir. 2005)

(“An impoundment may be proper under the community caretaking doctrine if the

driver’s violation of a vehicle regulation prevents the driver from lawfully

operating the vehicle.”). Hylton’s contentions that his registration was not expired

are unpersuasive and not supported by record.

      The district court properly granted summary judgment on Hylton’s claims

under the Fair Debt Collection Practices Act because Hylton failed to raise a

genuine dispute of material fact as to whether any defendant was a “debt

collector.” 15 U.S.C. § 1692a(6) (defining “debt collector” as one who “regularly


                                          2                                     12-57267
collects or attempts to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another”); see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a

plaintiff must set forth non-speculative evidence of specific facts, not sweeping

conclusory allegations.”).

      The district court properly granted summary judgment on Hylton’s claims

under the Fair Credit Reporting Act (“FCRA”) because Hylton cannot bring a

private action under 15 U.S.C. § 1681s-2(a) and he failed to raise a genuine dispute

of material fact as to whether he notified a consumer reporting agency about the

dispute under § 1681s-2(b). See Gorman, 584 F.3d at 1154 (under the FCRA, 15

U.S.C. § 1681s-2(a) does not create a private right of action and the duties under

§ 1681s-2(b) arise only after the furnisher of financial information receives notice

of the consumer’s dispute from a credit reporting agency).

      The district court properly granted summary judgment on Hylton’s 42

U.S.C. § 1983 claim based on his ethnicity, race, and national origin because

Hylton provided no evidence to support this claim. See Taylor v. List, 880 F.2d
1040, 1045 (9th Cir. 1989) (“A summary judgment motion cannot be defeated by

relying solely on conclusory allegations unsupported by factual data.”).




                                           3                                     12-57267
      We reject Hylton’s contentions concerning discovery sanctions and the

allegedly rejected first amended complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Anytime Towing’s motion for sanctions, filed on May 23, 2013, is denied.

All other pending motions are also denied.

      AFFIRMED.




                                           4                                      12-57267